Name: Council Regulation (Euratom, ECSC, EEC) No 397/81 of 10 February 1981 fixing the tables of salaries and other components of remuneration consequent on Regulation (Euratom, ECSC, EEC) No 187/81 adjusting the salaries and pensions of officials and other servants of the European Communities and the weightings applying thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2 . 81 Official Journal of the European Communities No L 46/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (Euratom, ECSC, EEC) No 397/81 of 10 February 1981 fixing the tables of salaries and other components of remuneration consequent on Regulation (Euratom, ECSC, EEC) No 187/81 adjusting the salaries and pensions of officials and other servants of the European Communities and the weightings applying thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Regulation (Euratom, ECSC, EEC) No 187/81 (3 ), Whereas pursuant to Article 2 of Regulation (Euratom , ECSC, EEC) No 187/81 the salary tables resulting from the provisions of Article 1 of the said Regulation should be fixed, as well as the other components covered by the Commission proposal , Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom , ECSC) No 161 /80 (2 ), and in particular Articles 63 and 64, Article 65 and Article 82 of the Staff Regulations and the first para ­ graph of Article 20 and Article 64 of the conditions of employment, Having regard to the proposal from the Commission adjusting the salaries and pensions of officials and other servants of the European Communities , HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1980 : (a) in Article 66 of the Staff Regulations, the table of basic monthly salaries shall be replaced by the following : ( ») OJ No L 56, 4 . 3 . 1968 , p . 1 . (2 ) OJ No L 20 , 26 . 1 . 1980, p . 5 . (3 ) OJ No L 21 , 24 . 1 . 1981 , p . 18 . No L 46/2 Official Journal of the European Communities 19 . 2. 81 Grade Step 1 2 3 4 5 6 7 8 A 1 215 360 226 766 238 172 249 578 260 984 272 390 A 2 191 189 202 072 212 955 223 838 234 721 245 604 A 3/LA 3 1 58 446 167 967 177 488 187 009 196 530 206 051 215 572 225 093 A 4/LA 4 133 214 140 645 148 076 155 507 162 938 170 369 177 800 185 231 A 5/LA 5 109 970 116440 122910 1 29 380 135 850 142 320 148 790 155 260 A 6/LA 6 95 140 100 289 105 438 110 587 115 736 120 885 126 034 131 183 A 7/LA 7 81 985 86 032 90 079 94 126 98 173 102 220 A 8/LA 8 72 587 75 484 B 1 95 140 100 289 105 438 110 587 115 736 120 885 126 034 131 183 B 2 82 522 86 358 90 194 94 030 97 866 101 702 105 538 109 374 B 3 69 317 72 510 75 703 78 896 82 089 85 282 88 475 91 668 B 4 60 037 62 806 65 575 68 344 71 113 73 882 76 651 79 420 B 5 53 736 55 976 58 216 60 456 C 1 61 223 63 668 66 113 68 558 71 003 73 448 75 893 78 338 C 2 53 336 55 576 57 816 60 056 62 296 64 536 66 776 69 016 C 3 49 800 51 717 53 634 55 551 57 468 59 385 61 302 63 219 C 4 45 043 46 845 48 647 50 449 52 251 54 053 55 855 57 657 C 5 41 594 43 270 44 946 46 622 D 1 46 914 48 940 50 966 52 992 55018 57 044 59 070 61 096 D 2 42 834 44 632 46 430 48 228 50 026 51 824 53 622 55 420 D 3 39 891 41 578 43 265 44 952 46 639 48 326 50 013 51 700 D 4 37 764 39 251 40 738 42 225 (b)  'Bfrs 3 119 is replaced by 'Bfrs 3 335 in Article 67 ( 1 ) (a) of the Staff Regulations and in Article 1 ( 1 ) of Annex VII thereto,  'Bfrs 4 018 ' is replaced by 'Bfrs 4 296 ' in Article 67 ( 1 ) (b) of the Staff Regulations and in Article 2 ( 1 ) of Annex VII thereto,  'Bfrs 7 177' is replaced by 'Bfrs 7 674' in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VII thereto,  'Bfrs 3 589 ' is replaced by 'Bfrs 3 837' in the first paragraph of Article 3 of Annex VII to the Staff Regulations . Article 2 With effect from 1 July 1980 : (a) in Article 20 of the conditions of employment of other servants the table of basic monthly salaries shall be replaced by the following : 19 . 2 . 81 Official Journal of the European Communities No L 46/3 Step Grade 1 2 3 4 5 6 7 8 A 1 215 360 226 766 238 172 249 578 260 984 272 390 A 2 191 189 202 072 212 955 223 838 234 721 245 604 A 3/LA 3 158 446 167 967 177 488 187 009 196 530 206 051 215 572 225 093 A 4/LA 4 133 214 140 645 148 076 155 507 162 938 170 369 177 800 185 231 A 5/LA 5 109 970 116 440 122910 129 380 135 850 142 320 148 790 155 260 A 6/LA 6 95 140 100 289 105 438 110 587 115 736 120 885 126 034 131 183 A 7/LA 7 81 985 86 032 90 079 94 126 98 173 102 220 A 8/LA 8 72 587 75 484 B 1 95 140 100 289 105 438 110 587 115 736 120 885 126 034 131 183 B 2 82 522 86 358 90 194 94 030 97 866 101 702 105 538 109 374 B 3 69 317 72 510 75 703 78 896 82 089 85 282 88 475 91 668 B 4 60 037 62 806 65 575 68 344 71 113 73 882 76 651 79 420 B 5 53 736 55 976 58 216 60 456 C 1 58 478 60 806 63 134 65 462 67 790 70 118 72 446 74 774 C 2 50 975 53 107 55 239 57 371 59 503 61 635 63 767 65 899 C 3 47 644 49 467 51 290 53 113 54 936 56 759 58 582 60 405 C 4 43 152 44 861 46 570 48 279 49 988 51 697 53 406 55 115 C 5 39 870 41 472 43 074 44 676 D 1 44 943 46 859 48 775 50 691 52 607 54 523 56 439 58 355 D 2 41 059 42 764 44 469 46 174 47 879 49 584 51 289 52 994 D 3 38 261 39 862 41 463 43 064 44 665 46 266 47 867 49 468 D 4 36 225 37 635 39 045 40 455 b) in Article 63 of the conditions of employment of other servants, the table of basic monthly salaries shall be replaced by the following : Category Group Class 1 2 3 4 I 103 170 1 1 5 749 128 328 140 907 A II 75 114 82 376 89 638 96 900 III 63 201 66 006 68 811 71 616 B IV 60 742 66 633 72 524 78 41 S V 47 860 51 011 54 162 57 313 VI 45 571 48 221 50 871 53 521 C VII 40 900 42 262 43 624 44 986 D VIII 36 946 39 117 41 288 43 459 IX 35 633 36 137 36 641 37 145 No L 46/4 Official Journal of the European Communities 19 . 2 . 81 Article 3 With effect from 1 July 1980 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 2 002 per month for officials in Grade C 4 or C 5,  Bfrs 3 069 per month for officials in Grade C 1 , C 2 or C 3 . Turkey 67-2 Spain 93-9 Portugal 68-9 Venezuela 123-0 Austria 103-9 Thailand 120-8 Chile 123-6 Australia 105-9 Yugoslavia 87-2 Algeria 125-0 Morocco 1 14-9 Tunisia 103-6 Egypt 123-5 Syria 125-4 Jordan 137-9 Lebanon 131-0 Israel 102-7 Article 4 2. With effect from 1 July 1980, the weightings applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the country of the Communities in which the person entitled to the pension declares his home to be : 1 . Pensions for which entitlement has accrued by or on 1 July 1980 shall be calculated from that date for officials and temporary staff other than those covered by Article 2 (d) of the conditions of employ ­ ment of other servants by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations as amended by Article 1 (a) of this Regulation . 2 . Pensions for which entitlement has accrued by or on 1 July 1980 shall be calculated from that date for temporary staff covered by Article 2 (d) of the conditions of employment of other servants by refer ­ ence to the table of basic monthly salaries laid down in Article 20 of the conditions of employment, as amended by Article 2 (a) of this Regulation . Belgium 100-0 Denmark 104-7 Germany 98-6 France 97-2 Ireland 73-4 Italy 75-3 Luxembourg 100-0 Netherlands 96-7 United Kingdom 86-0 Article 5 With effect from 1 July 1980 , the date '1 July 1979 mentioned in the second paragraph of Article 63 of the Staff Regulations shall be replaced by '1 July 1980 '. If a person entitled to a pension declares his home to be in a country other than those listed above, the weighting applicable to the pension shall be that for Belgium . Article 6 Article 7 1 . With effect from 1 July 1980 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 1 . With effect from 1 July 1980 , the weightings applicable to the remuneration of persons covered by Article 2 of Regulation (EEC, Euratom , ECSC) No 1 60/80 ( l ) shall be as follows :Belgium 100-0 Denmark 104-7 Germany 98-6 France 97-2 Ireland 73-4 Italy 75-3 Luxembourg 100-0 Netherlands 96-7 United Kingdom 86-0 Switzerland 113-9 New York 108-8 Washington 100-7 Canada 87-7 Japan 134-2 Greece 81-2 Belgium 104-0 Denmark 122-7 Germany 101-1 France 106-6 Ireland 77-6 Italy 89-5 Luxembourg 104-0 Netherlands 101-1 United Kingdom 82-0 Switzerland 123-4 Japan 175-0 (') OJ No L 20, 26 . 1 . 1980, p . 1 . 19 . 2 . 81 Official Journal of the European Communities No L 46/5 Netherlands 101 1 United Kingdom 82-0 2. With effect from 1 July 1980 , the weighting applicable to pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 shall be as follows : If a person entitled to a pension declares his home to be in a country other than one of those listed above, the weighting applicable to the pension shall be that for Belgium . Belgium 104-0 Denmark 122-7 Germany 101-1 France 106-6 Ireland 77-6 Italy 89-5 Luxembourg 104-0 Article 8 With effect from 1 July 1980 , the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations shall be replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 1 5th day from 1 6th day 1st to 1 5th day from 1 6th day Bfrs per calendar day A 1 to A 3 and L/A 3 1 301 612 894 513 A 4 to A 8 and L/A 4 to L/A 8 and category B 1 262 572 855 447 Other grades 1 145 535 737 369 Article 9 With effect from 1 July 1980 , the allowances of Bfrs 5 426, Bfrs 8 954 and Bfrs 12 210 laid down in Article 12 of Regulation (EEC, Euratom , ECSC) No 161 /80 for shiftwork are replaced by Bfrs 5 802, Bfrs 9 574 and Bfrs 13 055 . Art idi 10 Regulations (EEC, Euratom , ECSC) No 161 / 80 , (EEC , Euratom , ECSC) No 1524/80 (!) and (EEC, Euratom , ECSC) No 1 525/80 (2 ) are repealed with effect from 1 July 1980 , except for Article 13 of Regulation (EEC, Euratom , ECSC) No 161 /80 . Article 11 With effect from 1 July 1980 , the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260 /68 (3 ) shall be subject to a weighting of 2-038061 . With effect from 1 July 1980 , the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/ 80 shall be subject to a weighting of 1-132395 in the case of persons covered by Article 2 of Regulation ( EEC, Euratom , ECSC) No 160 /80 . Article 12 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 152, 20 . 6 . 1980 , p . 2 . (2 ) OJ No L 152, 20 . 6 . 1980 , p . 3 . P ) OJ No L 56, 4 . 3 . 1968 , p . 8 . No L 46/6 Official Journal of the European Communities 19 . 2 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 February 1981 . For the Council The President G. BRAKS